COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Ex parte Christian Charles Lee

Appellate case number:    01-18-00969-CR

Trial court case number: 2215871

Trial court:              County Criminal Court at Law No. 8 of Harris County

        This appeal was abated for a supplemental clerk’s record containing the trial court’s signed
judgment denying appellant’s pre-trial application for writ of habeas corpus. A supplemental
clerk’s record has been filed containing the signed judgment. Accordingly, we lift the abatement
ordered by this Court and reinstate the appeal on the Court’s active docket. The case will be
considered by a panel consisting of Justices Lloyd, Goodman, and Hightower.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman_________
                               Acting individually


Date: __November 24, 2020____